Exhibit 10.1

AMENDED TERMS OF EMPLOYMENT AGREEMENT

This Amended Terms of Employment Agreement (the “Agreement”) is made as of this
17th day of April 2015 and is effective as of March 16, 2015 (the “Effective
Date”), by and between Ruth’s Hospitality Group, Inc. (the “Company”) and Peter
J. Beaudrault (“Employee” and, together with the Company, the “Parties”).

WHEREAS, Employee has been employed by the Company under the terms set forth in
the Terms of Employment / Letter of Understanding and Salary Continuation
Agreement, dated as of March 14, 2012 (the “Employment Agreement”); and

WHEREAS, the Company and Employee desire to enter into this Agreement in order
to terminate certain provisions of the Employment Agreement and set forth the
definitive rights and obligations of the Parties.

NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:

1. Acknowledgment of Separation. The Parties hereby acknowledge and agree that
Sections 1 through 7 of the Employment Agreement will terminate effective as of
the Effective Date. Each of the other provisions of the Employment Agreement
shall survive the effectiveness of this Agreement and will remain in full force
and effect after the Effective Date in accordance with its terms.

2. Employment. The Company shall employ Employee on an “at-will” basis effective
as of the Effective Date at a salary and on terms to be mutually agreed upon
between the Company and Employee. For the avoidance of doubt, Employee’s
employment may be terminated by Employee or the Company at any time, with or
without cause or advance notice.

3. Benefits.

(a) During the term of Employee’s employment, Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements except to the
extent such plans are duplicative of the benefits otherwise provided to Employee
under this Agreement. Employee’s participation will be subject to the terms of
the applicable plan documents and generally applicable Company policies.
Notwithstanding the foregoing, the Company may modify or terminate any employee
benefit plan at any time.

(b) If Employee’s employment is terminated for any reason prior to the first
anniversary of the Effective Date, subject to (A) Employee’s timely election of
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), (B) Employee’s continued copayment of premiums at
the same level and cost to Employee as if Employee were an employee of the
Company (excluding, for purposes of calculating cost, an employee’s ability to
pay premiums with pre-tax dollars), and (C)

 

1



--------------------------------------------------------------------------------

Employee’s continued compliance with any restrictive covenant agreements between
Employee and the Company, Employee shall be entitled to continued participation
in the Company’s group health plan (to the extent permitted under applicable law
and the terms of such plan) which covers the Employee until the first
anniversary of the Effective Date at the Company’s expense, provided that
Employee is eligible and remains eligible for COBRA coverage.

4. Vesting. Any restricted stock grants previously made to Employee shall
continue to vest in accordance with the terms and conditions thereof until the
later of (a) the first anniversary of the Effective Date and (b) the date on
which Employee’s employment is terminated for any reason.

5. Additional One-Time Payments.

(c) Additional One-Time Payments. The Company shall pay to Employee an aggregate
amount equal to $285,800 in full cancellation of any obligation that the Company
may have pursuant to Section 7 of the Employment Agreement in a lump sum as soon
as reasonably practicable after the date hereof through the Company’s regular
payroll process. For the avoidance of doubt, the Parties hereby agree that the
Company shall not have any obligation to Employee pursuant to Section 7 of the
Employment Agreement upon any future termination of Employee’s employment or
resignation by Employee, whether for any reason or for no reason.

(d) Tax Withholding. The Company shall be entitled to withhold any amounts
required to be withheld in respect of federal, state or local taxes in
connection with payments made to Employee hereunder or in connection with the
vesting of restricted stock contemplated by Section 7 hereof. Employee agrees
and acknowledges that the Company makes no representations with respect to any
tax consequences regarding any payments hereunder and, by entering into this
Agreement, Employee agrees to accept any tax consequences related thereto.

6. Covenants. The provisions of Section 8 through Section 14 of the Employment
Agreement are hereby incorporated into this Agreement, and shall survive the
execution of this Agreement without waiver or amendment.

7. Remedies. The Parties hereby acknowledge and affirm that in the event of any
breach by Employee or the Company of any of the covenants, agreements, and
obligations hereunder, monetary damages would be inadequate to compensate the
Parties. Accordingly, in addition to other remedies which may be available to
the Parties hereunder or otherwise at law or in equity, the Parties shall be
entitled to specifically enforce such covenants, obligations and restrictions
through injunctive and/or equitable relief, in each case without the posting of
any bond or other security with respect thereto. Should any provision hereof be
adjudged to any extent invalid by any court or tribunal of competent
jurisdiction, each provision shall be deemed modified to the minimum extent
necessary to render it enforceable.

8. Complete Agreement; Inconsistencies. This Agreement constitutes the complete
and entire agreement and understanding of the Parties with respect to the
subject matter hereof, and, except as expressly set forth herein, supersedes in
its entirety any and all prior understandings, commitments, obligations and/or
agreements, whether written or oral, with respect thereto.

 

2



--------------------------------------------------------------------------------

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall otherwise remain in full force and effect.

10. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

*   *   *   *   *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended Terms of Employment
Agreement effective as of the date first set forth above.

 

By:

/s/ Peter J. Beaudrault

Peter J. Beaudrault RUTH’S HOSPITALITY GROUP, INC. By:

/s/ Arne Haak

By: Arne Haak